In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00121-CV
                             ________________________

                        PHILLIP DWAYNE HISEY AND
                 CHRISTOPHER HEFNER, TRUSTEE, APPELLANTS

                                           V.

                             LINDSEY PEREZ, APPELLEE



                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2013-506,059, Honorable William C. Sowder, Presiding


                                    January 6, 2014

           ORDER DISMISSING APPELLANT HISEY’S APPEAL
           AND GRANTING APPELLEE’S MOTION TO DISMISS
                    AS TO APPELLANT HEFNER
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellants, Phillip Dwayne Hisey and Christopher Hefner, as Trustee, both

perfected an appeal from the trial court’s Temporary Injunction Order entered on March

19, 2013, in favor of Appellee, Lindsey Perez. The appellate record was filed on May

13, 2013. Appellants’ briefs were originally due to be filed on or before June 3, 2013.
Hefner filed his brief on August 5, 2013, but Hisey never filed a brief. By letter dated

December 18, 2013, this Court notified Tom Whiteside, counsel for Hisey, of the defect

and extended the deadline in which to file his brief to December 30, 2013, noting that

failure to do so would subject his appeal to dismissal without further notice. In lieu of

filing a brief as requested, counsel has filed with this Court a Judgment signed the 20th

day of December, 2013, purporting to effectuate a Rule 11 Settlement Agreement

between Hisey and Perez.1 Hisey’s brief remains outstanding.


       Consequently, we dismiss that portion of this appeal as it pertains to Appellant

Hisey for want of prosecution and failure to comply with a notice from the Clerk of this

Court requiring a response or other action within a specified time. See TEX. R. APP. P.

42.3(b) and (c).


       As to that portion of this appeal as it pertains to Appellant Hefner, we sua sponte

reconsider Appellee’s Motion to Dismiss for Mootness, filed September 13, 2013. By

this motion Perez contends that because she has filed with the trial court a motion to

nonsuit the Appellant, Christopher Hefner, “all issues forming the basis of this appeal”

have been disposed of and the appeal should be dismissed. We now grant that motion

as to Appellant Hefner, thereby disposing of all claims on appeal.


       It is so ordered.

                                                       Per Curiam




       1
         Notwithstanding the fact that this appeal was abated on October 1, 2013, for a period of sixty
days to allow the trial court to effectuate a settlement agreement, no settlement having been presented
within the time provided, the appeal was formally reinstated on December 18, 2013. We express no
opinion as to the efficacy of a “Judgment” entered by the trial court while a case is pending appeal.

                                                  2